—Judgment unanimously affirmed. Memorandum: There is no merit to the contention of defendant that he was denied effective assistance of counsel. Although defense counsel did not move to suppress evidence and did not raise identification issues, there is no indication in the record that those were colorable claims. Defendant failed to demonstrate that no legitimate explanation existed for counsel’s failure to make the motions (see, People v Garcia, 75 NY2d 973, 974; People v Duvall, 190 AD2d 988).
Defendant’s contention that the plea allocution was insufficient is also without merit. Defendant’s recitation of the facts did not cast doubt upon his guilt nor did it otherwise call into question the plea and the court, therefore, had no duty to inquire further (see, People v Lopez, 71 NY2d 662, 666). (Appeal from Judgment of Monroe County Court, Connell, J.— Assault, 1st Degree.) Present—Pine, J. P., Balio, Fallon, Doerr and Davis, JJ.